MANDATE
THE STATE OF TEXAS

TO THE 175TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 10, 2015, the cause upon appeal to revise
or reverse your judgment between

Andres Ramon Juarez, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00370-CR     and    Tr. Ct. No. 2013CR0937B

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the motion to
withdraw filed by appellant’s attorney is GRANTED, and the trial court’s
order is AFFIRMED as modified. It is ORDERED no costs shall be assessed
against appellant in relation to his trial or this appeal because he qualifies as
indigent under TEX. R. APP. P. 20.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on December 28, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853